Citation Nr: 1522630	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  06-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a legs/thigh disorder.

2.  Entitlement to a total disability rating based rating upon individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). 


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association of the United States of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from June 1982 to April 2004. 

This matter arises to the Board of Veteran's Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that in pertinent part denied service connection for a knee disorder, GERD, a low back disorder, a hip disorder, testicular pain, an ankle disorder, a legs/thigh disorder, bronchitis, recurring hives with sweating, and for sinusitis with blocked nasal passages. 

A hearing was held before a Veterans Law Judge (VLJ) in June 2007 who is no longer employed at the Board.  

The Board remanded the case in January 2008 for additional development.  In an August 2010 rating decision, VA's Appeals Management Center (AMC) granted service connection for a left knee disorder, GERD, orthostatic hypotension, left hip arthritis, left ankle tendonitis, residuals of scrotum trauma, and for a skin disorder characterized as hidradenitis.  

In a July 2011 decision, the Board granted service connection for a low back disability, bronchitis, and vasomotor rhinitis.  The Board found that the Veteran submitted a timely notice of disagreement to the initial ratings assigned for the seven newly-service-connected disabilities in the August 2010 rating decision.  The Board remanded these claims for the issuance of a statement of the case (SOC).  The SOC was issued in August 2014.  The Veteran did not, however, perfect his appeal of these downstream claims by filing a timely substantive appeal and, therefore, these issues are not in appellate status.  38 C.F.R. § 20.200, 20.302 (2014).  The Board also found that a TDIU claim, to include on an extraschedular basis, was raised by the record, and remanded that claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding when a Veteran seeks higher ratings for several service-connected disabilities and when entitlement to TDIU is raised by the record, the issue of TDIU is properly before the Board).

In an October 2014 rating decision, entitlement to TDIU was denied.  

In a January 2015 letter, the Board informed the Veteran that the individual who presided at the June 2007 hearing, who would ordinarily have participated in making the final determination of the claim, was no longer employed by the Board and that the Veteran had the right to a hearing before another VLJ.  See 38 C.F.R. § 20.707.  Because the Veteran responded that he did not want another hearing, the case has accordingly been reassigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the VA Director of Compensation Service issued an advisory opinion regarding entitlement to TDIU, to include on an extraschedular basis, in September 2014.  He referred to an August 2011 VA progress note which indicated that the Veteran worked at a VA hospital as a supervisor.  However, this VA treatment record is not part of the claims folder or electronic VA folders and therefore, needs to be obtained before the Board can fully adjudicate this case.  

In addition, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

If any newly-obtained treatment records show that the Veteran was diagnosed with a legs/thigh disorder, besides pain or myalgia, an additional opinion from the VA examiner who conducted the July 2014 VA examination should be obtained.    

Accordingly, the case is REMANDED for the following actions:

1.  Relevant ongoing VA treatment records from the Detroit, Michigan VAMC and associated outpatient clinics dating since November 2009 should be associated with the claims file.  Specifically, obtain the August 2011 VA progress note referred to in the September 2014 VA Director's opinion.  If any requested records are not available, the Veteran should be notified of such.

2.  After the development above has been completed, if, and only if, there is a diagnosed disorder of the legs/thigh, besides pain or myalgia, return the claims file to the July 2014 VA examiner, if available.  The July 2014 VA examination report and the claims file should be reviewed.  Thereafter, the examiner should provide an addendum opinion regarding whether the Veteran has a diagnosable disability of the legs/thighs, and if so whether it is as likely as not that it is related to service. 

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

3.  After the development requested above, as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

